Citation Nr: 1015127	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  97-33 561A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for status post hemicolectomy for adenocarcinoma of the 
ascending colon after June 1, 1997.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  
Oakland, California.  Jurisdiction was subsequently 
transferred to the RO in Atlanta, Georgia.

This case was remanded by the Board in July 2005 and October 
2006 for further development and is now ready for 
disposition.


FINDING OF FACT

Throughout the appeal period, the Veteran's status post 
hemicolectomy for adenocarcinoma of the ascending colon has 
been manifested by no more than mild or slight residuals.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for disability 
rating in excess of 10 percent for status post hemicolectomy 
for adenocarcinoma of the ascending colon have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7343-7329 
(2000 & 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO in 1997.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the Veteran in June 2004 and September 2009 that 
fully addressed all notice elements.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
Therefore, he was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
With respect to the Dingess requirements, in September 2009, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Furthermore, the claim was 
readjudicated, and a supplemental statement of the case was 
issued in January 2010.   Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records pertinent to the appeal, and 
the Veteran submitted statements and private medical evidence 
on his behalf.  Further, specific VA medical examinations 
relevant to the issues on appeal were obtained in June 1997 
and November 2009.  Moreover, the Board finds that these 
examinations were adequate for rating purposes; the VA 
examiners interviewed the Veteran and conducted a physical 
examination, and there is otherwise no indication that the 
Veteran's past history or any relevant fact was misstated.  
In this regard, the Board recognizes that the most recent VA 
examination indicates that the Veteran underwent colon 
surgery in 2005, when the operation actually occurred in 
1995.  However, this error does not render the findings of 
the examination inadequate or unreliable; rather, it was 
noted that "[t]he nature and severity of impairment arising 
from his status post right hemicolectomy for adenocarcinoma 
of the ascending colon was the focus of this examination," 
and its findings are accordingly probative on the issue of 
whether the Veteran is entitled to an increased rating for 
his post-surgery residuals.  Of significance, the Veteran has 
not identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Therefore, the Board finds that the available 
records and medical evidence have been obtained in order to 
make adequate determination in this appeal. 

The Board is also satisfied there was substantial compliance 
with the July 2005 and October 2006 remand directives for 
ascertaining the Veteran's address and for conducting a new 
VA examination with regard to his service-connected 
disability.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for further development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate ratings 
shall be applied, the higher rating will be assigned if the 
disability more closely approximates the criteria required 
for that particular rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2009).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

In this case, service connection for status post 
hemicolectomy for adenocarcinoma of the ascending was granted 
under the provisions of 38 U.S.C.A. § 1151 in a May 1996 
rating decision.  Accordingly, pursuant to the regulations 
existent at that time, a 100 percent disability rating was 
assigned for a one-year period pursuant to 38 C.F.R. § 4.114, 
and then the residuals were reevaluated and a new rating was 
assigned.  See May 1996 rating decision; 38 C.F.R. § 4.114, 
Diagnostic Code 7343 (2000). 
 
As an initial matter, the Board notes that the provisions of 
38 C.F.R. §§ 3.343 and 3.344 (2009), which pertain to 
terminations of total disability ratings and to rating 
reductions, are not applicable in this case, as the post-
surgery reevaluation of the 100 percent disability rating 
assigned for the Veteran's colon cancer was specifically 
provided for by the pertinent rating criteria.  

Additionally, the Board notes that the provisions governing 
malignancies and new growths of the digestive system, as 
found under Diagnostic Code 7343, were amended, effective 
July 2, 2001.  See 66 Fed. Reg. 29,486 (May 31, 2001).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.  

However, as set forth in the Federal Register, the revised 
criteria of Diagnostic Code 7343 were made effective July 2, 
2001.  See 66 Fed. Reg. 29,486 (May 31, 2001).  Because the 
Veteran's service-connected status post hemicolectomy 
residuals were reevaluated and rated after the one-year 
expiration period in 1997, the revised criteria, which 
provided for additional notice requirements under the 
provisions of 38 C.F.R. § 3.150(e) in the event that the 
schedular reevaluation resulted in a reduction, are not for 
application in this case.  Therefore, reevaluation of the 
Veteran's service-connected residuals to 10 percent, as 
provided under the pre-amended regulations, did not require 
notice under 38 C.F.R. § 3.105(e).  Accordingly, the issue 
for consideration at this time is whether the Veteran is 
entitled to a disability rating in excess of 10 percent after 
June 1, 1997, the date his rating was assigned for status 
post hemicolectomy residuals after his disability was 
reevaluated under applicable diagnostic criteria.  

The provisions 38 C.F.R. § 4.114 indicate that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  Id.

The residuals of the resection of the large intestine are 
rated in accordance with 
38 C.F.R. § 4.114, Diagnostic Code 7329 (2009).  Under 
Diagnostic Code 7329, 10 and 20 percent disability ratings 
are warranted for slight and moderate symptoms, respectively.  
A 30 percent disability rating is assigned for severe 
symptoms, objectively supported by examination findings.  
However, where residual adhesions constitute the predominant 
disability, the disability is to be rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7301.  Note following 38 C.F.R. § 
4.114, Diagnostic Code 7329.

Diagnostic Code 7301 pertains to adhesions of the peritoneum 
and is for consideration when there is a history of operative 
or other traumatic or infectious (intra-abdominal) process 
and at least two of the following:  disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  See Note following 38 C.F.R. § 4.114, Diagnostic Code 
7301 (2009).  Under Diagnostic Code 7301, a noncompensable 
rating will be assigned where there is evidence of adhesions 
of the peritoneum resulting in mild disability.  A 10 percent 
rating will be assigned for adhesions that produce moderate 
disability, with pulling pain on attempting work or 
aggravated by movement of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.  A 30 percent rating may 
be assigned for adhesions that produce moderately severe 
disability, with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain than required for a 50 percent rating.  A 50 
percent rating is warranted for adhesions resulting in severe 
disability, where there is definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage warrant a 50 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7301.

After a careful review of the evidence, the Board finds that 
a disability rating in excess of 10 percent is not warranted 
for the Veteran's residuals of a status post hemicolectomy 
for adenocarcinoma of the ascending colon.  In this regard, 
neither moderate symptoms of a resection of the large 
intestine or adhesions that produce moderately severe 
disability have been shown so as to warrant a disability 
rating of either 20 percent under Diagnostic Code 7329 or 30 
percent under Diagnostic Code 7301, respectively.

The Veteran asserted in a September 1997 statement that he 
experienced "severe abdominal pain" that also affected his 
back, fatigue, dizziness, and difficulty breathing as a 
result of his service connected disorder.  Additionally, in 
October 1997, he also noted involvement of a number of other 
complaints, including almost-constant diarrhea, hypertension, 
depression, and irritability as symptoms of his colon 
condition.  However, as dizziness was attributed to an 
unrelated diagnosis of vertigo and his back pain was found to 
have been caused by a strain while lifting a heavy object, 
these disorders were found to be unrelated in an unappealed 
January 2000 rating decision denying service connection and 
have not otherwise been associated with his service-connected 
digestive disability. 

Significantly, of the Veteran's remaining complaints, the 
Board finds that the weight of the evidence does not reflect 
symptomatology representative of a moderate disability 
picture.  In this regard, numerous VA treatment records after 
his surgery consistently suggested only mild symptoms (for 
example, "mild" discomfort to deep palpation was noted in 
March 1997; "mild" right abdominal discomfort was noted in 
April 1997; "minimal tenderness on deep palpation of the 
right upper quadrant" was noted in June 1997; "occasional" 
constipation and loose stools and  "occasional" right 
quadrant pain with movement and sitting, described as a 
"pulling/tugging sensation," were reported in October 
1997).  

In a December 1997 statement, the Veteran asserted that his 
symptoms were "severe" and "not slight" and he indicated 
that he informed a VA examiner in June 1997 that he had 
"excessive gas and severe cramping and pain" for which he 
took pain medication.  However, the June 1997 VA examiner 
expressly noted that his "only complaint" was right upper 
quadrant discomfort, without cramping or excess gas.  
Moreover, physical examination at that time revealed no 
palpable masses or organomegaly, and only "minimal 
tenderness on deep palpation of the right upper quadrant" 
was found, with no discernable cause noted.  

The Board recognizes that a December 1997 colonoscopy was 
without evidence of neoplasm but found enteric mucosa with 
focal atrophy of villi and severe chronic inflammation.  In a 
January 1998 VA treatment record, the results of is 
colonoscopy were reviewed, and it was remarked that the 
Veteran was "doing well" but that he had complaints of pain 
since surgery.  However, the abdomen was noted as nontender 
on physical examination. 

In a July 2004 statement, the Veteran indicated that the pain 
and weakness he experienced interfered with his ability to 
maintain employment.  In order to address the current level 
of impairment, another VA examination was conducted in 
November 2009 to evaluate the severity of his service-
connected disability.  At the examination, the Veteran 
complained of daily pain in the right upper, epigastric, and 
middle abdomen, which was reported to be "at times severe" 
and on one occasion (along with suspected cardiac causes) 
resulted in an emergency room visit.  He also reported 
constipation for the preceding several weeks.  

However, this evidence fails to demonstrate "moderate" 
symptomatology of a status post hemicolectomy.  To the 
contrary, at the examination, the Veteran expressly denied 
any significant anorexia, nausea, vomiting, diarrhea, fever, 
melena, rectal bleeding, or weight loss.  For his pain, the 
Veteran took Tylenol, and no narcotics were prescribed.  The 
VA examiner reviewed private treatment records, including a 
September 2009 colonoscopy, which was unremarkable, as well 
an endoscopy, which revealed gastritis and reflux 
esophagitis.  The abdomen was found to be soft and nontender 
upon physical examination, and, as a result of the 
examination, the VA examiner noted that "his abdominal pain 
appears to be bothersome" but nonetheless determined that 
"[t]here are not any objective findings or reports in my 
opinion to impact an increase in his disability from the 
previous diagnosis and treatment of the adenocarcinoma."  
Moreover, the November 2009 examiner noted that the Veteran 
appeared sufficiently functional, and that he was maintaining 
full-time employment.  

Absent evidence of at least moderate symptoms of a resection 
of the large intestine or adhesions that produce moderately 
severe disability, so as to warrant a disability rating of 
either 20 percent under Diagnostic Code 7329 or 30 percent 
under Diagnostic Code 7301 respectively, an increased rating 
is not warranted.   Because the evidence has never 
characterized the Veteran's complaints of pain, weakness, 
fatigue, and occasional intestinal irregularities as moderate 
or greater in severity, the Board finds that his symptoms 
more nearly approximate residuals that are "slight" or 
"mild" in severity.  Accordingly, a rating in excess of 10 
percent is not warranted under the applicable rating 
criteria.

In deciding whether the Veteran is entitled to an increased 
disability rating, the Board has also considered his 
statements alleging that he is entitled to a higher rating 
due to the abdominal pain and fatigue he experiences.  These 
statements reflect the Veteran's sincere belief that his 
symptoms are of such severity as to warrant higher rating for 
his service-connected disorder.  

However, in rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify"). 

In this case, the Board notes that the Veteran is competent 
to report symptoms he experiences because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the evidence of record.  For these reasons, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
rated, to be more probative than the Veteran's assessment of 
the severity of his disability.  Accordingly, as moderate 
symptomatology has not been shown, a disability rating in 
excess of 10 percent is not warranted in this case.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for an 
increased disability rating, the Board is unable to grant the 
benefit sought.  The Board further finds that the symptoms 
remained constant throughout the appeal period, and, as such, 
additional staged ratings are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim for a total rating based on 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  However, in this 
case, although TDIU has been raised expressly by the Veteran 
himself, his claim for TDIU was bifurcated and was separately 
adjudicated by the RO in an unappealed May 2005 rating 
decision.  Moreover, the most recent VA examination report 
reveals that the Veteran is working full time.  Accordingly, 
the Board finds that the requirements of Rice have been met, 
and no further consideration of TDIU is warranted by the 
Board at this time.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, throughout the appeal period, the evidence does 
not demonstrate frequent periods of hospitalization related 
to his disability.  Further, the record weighs against a 
finding of occupational impairment or average industrial 
impairment that is in excess of that contemplated by the 
assigned rating.  Rather, the Veteran reported a history of 
part-time and full-time employment throughout the appeal 
period, and, in the November 2009 VA examination, it was 
expressly noted that the Veteran appeared to have been 
sufficiently functional and maintaining full-time employment.  
Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  

Thus, the Board finds that the Veteran's disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation for his disabilities under 38 
C.F.R. § 3.321 is not warranted in this case.  


ORDER

A disability rating in excess of 10 percent for status post 
hemicolectomy for adenocarcinoma of the ascending colon after 
June 1, 1997, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


